112 F.3d 1024
Marian BROCKAMP, administrator and sole residuarybeneficiary of the Estate of Stanley B. McGill,Deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-56424.
United States Court of Appeals,Ninth Circuit.
May 1, 1997

Before FLETCHER, WIGGINS, and FERNANDEZ, Circuit Judges.


1
Prior report:  859 F. Supp. 1283.

ORDER

2
This case having been heard by the United States Supreme Court and reversed, --- U.S. ----, 117 S. Ct. 849, 136 L. Ed. 2d 818, has been remanded to this court for further proceedings in conformity with the opinion of the Supreme Court.


3
The judgment of the district court is therefore affirmed.